Case 1:18-cv-11501-LAP Document 38 Filed 12/23/19 Page 1 of i

9) Fox Rothschild up

Be arioRNeys AT LAW

 

401 Park Avenue, 17th Floor

 

 

New York, NY 10178 feeereen
Tel (212) 878-7900 Fax (212) 692-0940 | JODC SDNY Ty
www.foxrothschiid.com :

| DOCUMENT

PhEey tpg yp
ALEXANDER W. BOGDAN fj LA SICTROMICALLY FILED
Direet No: 212.878.7941 LUC #:

Emai: ABogdan@FoxRothschild.com

 

Fa
PDATE FILED: | )-a3-14

ahh teeta

 

December 23, 2019
VIA ECF

Hon. Loretta A. Preska

United States District Court
Southern District of New York
500 Pearl Street

Room 2220

New York, New York 10007

Re: John Doe v. 48-50 West 65th Street, LLC, et al., 18-cev-11501-LAP
Request for Adjournment of January 14, 2020 Initial Pretrial Conference

 

Dear Judge Preska:

We represent 48-50 West 65" Street, LLC (“Atlantic Grill”), a defendant in the above-
referenced action and write to request an adjournment of the Initial Pretrial Conference
scheduled for January 14, 2020 as counsel for Atlantic Grill is scheduled to appear at a
mediation in another matter on that date, Plaintiff’s counsel has consented to this request.
Plaintiffs counsel and counsel for Atlantic Grill would be available for a conference the
following morning, January 15, 2020 at 9:30 or 10:00 a.m., or the next available date on the
Court’s calendar in January, other than January 21, 2020. The other defendant in this action,
Heath Saunders, has not yet appeared. This is the first request of an adjournment of this date and
this adjournment will not affect any other scheduled dates in this matter. Thank you for your
consideration of this request.

The conferen orReegy
yay ce 3 m/e ar 73 O Respectfully submitted,
- /s/Alexander W. Bogdan

  

n
&
&
o
c
=
3
@
2.
o

QQ

Alexander W. Bogdan

 

EORETTA AC PRESKA jalaaly9
UNITED STATES DISTRICT JUDGE A Pennsylvania Limited fiability Partnership

California Colorado Delaware District of Columbia Fiorida Georgia illinois Minnesata Nevada
New Jersey New ‘ork North Carolina Pennsylvania South Carolina Texas Virginia Washington

 

Active\1 06309654. v1-12/23/19
